Exhibit CPI INTERNATIONAL, INC. PERFORMANCE STOCK OPTION AGREEMENT THIS PERFORMANCE STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as of the date of grant set forth on ExhibitA hereto by and between CPI International, Inc., a Delaware corporation (the “Company”), and the individual (the “Optionee”) set forth on Exhibit A. A.Pursuant to the CPI International, Inc. 2006 Equity and Performance Incentive Plan (the “Plan”), the Committee has determined that it is to the advantage and best interest of the Company to grant to Optionee an option (the “Option”) to purchase the number of shares of the Common Stock of the Company (the “Shares”or the “Option Shares”) set forth on Exhibit A hereto, at the exercise price determined as provided herein, and in all respects subject to the terms, definitions and provisions of the Plan, which is incorporated herein by reference. B.Unless otherwise defined herein, capitalized terms used in this Agreement shall have the meanings set forth in the Plan. NOW, THEREFORE, in consideration of the mutual agreements contained herein, the Optionee and the Company hereby agree as follows: 1.Grant and Terms of Stock Option. 1.1Grant of Option.The Company has granted to the Optionee the right and option to purchase, subject to the terms and conditions set forth in the Plan and this Agreement, all or any part of the number of Shares set forth on Exhibit A at a purchase price per Share equal to the exercise price per Share set forth on Exhibit A.This Option is not intended to be an Incentive Stock Option and is instead intended to be a Nonqualified Stock Option. 1.2Vesting and Exercisability. 1.2.1This Option grant shall be broken up into two (2) tranches (each a “Tranche”) as follows: 1.2.1.1 Tranche One shall consist of options to purchase one-half of the Shares subject to this Option. 1.2.1.2 Tranche Two shall consist of options to purchase one-half of the Shares subject to this Option. 1.2.2Except as provided in Section 1.2.6 or 1.2.7 below, this Option shall become vested and exercisable with respect to Shares subject to this Option on the first date on which both the Time Vesting Condition (described below) and the Performance Condition (described below) is satisfied with respect to such Shares. 1.2.3Time Vesting Condition.The “Time Vesting Condition” shall be satisfied with respect to twenty-five percent (25%) of the Shares in each Tranche on the first anniversary of the date of grant.On each subsequent anniversary of the date of grant, the Time Vesting Condition shall be satisfied with respect to an additional 25% of the Shares in each Tranche, until the Time Vesting Condition has become satisfied with respect to 100% of the Shares in each Tranche. 1.2.4Performance Conditions.The “Performance Condition” shall be deemed to be satisfied with respect to all of the Shares in a Tranche on the first date on which the Average Stock Price (as defined below) equals or exceeds the Price Threshold (as defined below) with respect to such Tranche. 1.2.5Defined Terms. 1.2.5.1 “Applicable Trading Period” means with respect to any date, the twenty consecutive Trading Days (as defined below) immediately prior to such date, but only if all such Trading Days occur during the Performance Period (as defined below). 1.2.5.2 “Average Stock Price” as of any date means the average, for the Applicable Trading Period immediately preceding such date, of (i) the last reported sales price of a Share for each Trading Day in the Applicable Trading Period, as reported on the principal national securities exchange on which the Shares are listed or admitted for trading or (ii) if the Shares are not listed or admitted for trading on any national securities exchange, the average of the highest bid and lowest asked prices for a Share in the domestic over-the-counter market as reported by Pink OTC Markets, Inc., or any similar organization for each Trading Day in the Applicable Trading Period.The Average Stock Price shall be appropriately adjusted to reflect any Share Adjustment Transaction (as defined below) which impacts an Applicable Trading Period. 1.2.5.3 “Performance Period” shall mean the period beginning on the twentieth (20th) day following the date of grant and ending on the tenth (10th) anniversary of the date of grant. 1.2.5.4 “Price Threshold” shall mean, (i) with respect to Tranche One, $13.50; and (ii) with respect to Tranche Two, $16.00.Each Price Threshold shall be appropriately adjusted to reflect any Share Adjustment Transaction during the Performance Period. 1.2.5.5 “Share Adjustment Transaction” shall mean (i) a stock dividend with respect to the Shares, (ii) the subdivision of the Shares (by stock split, reclassification or otherwise) into a larger number of shares, (iii) the combination (by reverse stock split or otherwise) of the Shares into a smaller number of shares, or (iv) a transaction which has similar effect. 1.2.5.6 “Trading Day” shall mean a day on which the principal national securities exchange on which the Shares are listed or admitted to trading is open for trading, or if the Shares are not listed or admitted to trading on any national securities exchange, any day other than a Saturday, Sunday, or other day on which commercial banking institutions in New York, New York are required or authorized by law to remain closed. 1.2.6In the event that (i) a Change of Control occurs and the Shares are converted into the right to receive cash, other securities or other property, or (ii) a Change of Control occurs and the Shares remain outstanding but are no longer publicly traded (or the Company is taken private by the Cypress Group or affiliates thereof), then the Performance Conditions shall no longer be applicable and this Option shall be subject to the Time Vesting Condition only.In addition, if, in connection with a merger, consolidation, reorganization, recapitalization or similar transaction in which the Company is not the surviving entity, (i) all obligations under this Option are not fully assumed by the surviving or resulting entity, and (ii) the Company fails to provide the Optionee with cash or property with a fair market value equal to the excess of the Fair Market Value of all of the Shares subject to this Option over the aggregate exercise price of this Option, then this Option shall fully vest and become fully exercisable immediately prior to the effectiveness of such transaction. 1.2.7Notwithstanding the foregoing, in the event of termination of Optionee’s Continuous Status as an Employee, Director or Consultant for any reason, this Option shall immediately cease vesting and no further vesting shall occur; provided, however, if such termination occurs as a result of either death or Disability, the Time Vesting of this Option shall be partially accelerated as follows:upon the date of termination as a result of either death or Disability, the 25% of each Tranche that is next scheduled to satisfy the Time Vesting Condition will be deemed to have satisfied the Time Vesting Condition; provided, for the avoidance of doubt, termination due to death or Disability shall not affect whether or not the Performance Conditions have been satisfied. 1.3Term of Option.The “Term” of this Option shall begin on the date of grant set forth on Exhibit A and end on the expiration of the Term specified on Exhibit A.No portion of this Option may be exercised after the expiration of the Term. 1.3.1In the event of termination of Optionee’s Continuous Status as an Employee, Director or Consultant by death or Disability, this Option shall terminate and be cancelled on the earlier of (i) the expiration of the Term, or (ii) 12 months after termination of Optionee’s Continuous Status as an Employee, Director or Consultant. 1.3.2In the event of termination of Optionee’s Continuous Status as an Employee, Director or Consultant for any reason other than Cause, death or Disability, the portion of this Option that is not vested and exercisable as of the date of termination shall be immediately cancelled and terminated.In addition, the portion of this Option that is vested and exercisable as of the date of termination of Optionee’s Continuous Status as an Employee, Director or Consultant shall terminate and be cancelled on the earlier of (i) the expiration of the Term, or (ii) 90 days after termination of Optionee’s Continuous Status as an Employee, Director or Consultant. 1.3.3If Optionee’s Continuous Status as an Employee, Director or Consultant is terminated for Cause, this entire Option shall be cancelled and terminated as of the date of such termination and shall no longer be exercisable as to any Shares, whether or not previously vested. 2.Method of Exercise. 2.1Notice of Exercise. 2.1.1Except as otherwise provided in Section 2.1.2, this Option shall be exercisable by written notice in the form attached hereto as ExhibitB which shall state the election to exercise this Option, the number of Shares in respect of which this Option is being exercised, and such other representations and agreements with respect to such Shares as may be required by the Company pursuant to the provisions of this Agreement and the Plan.Such written notice shall be signed by Optionee (or by Optionee’s beneficiary or other person entitled to exercise this Option in the event of Optionee’s death under the Plan) and shall be delivered in person or by overnight delivery service or certified mail to the Secretary of the Company. 2.1.2If permitted by the Company at the time of exercise, this Option may also be exercised by providing a notice of exercise to the Third Party Administrator (as the Company’s agent) by or through any means permitted by the Third Party Administrator from time to time, including, without limitation, by providing notice of exercise to the Third Party Administrator by telephone or by using the Third Party Administrator’s Internet web site to provide notice of exercise, and in such event, the notice of exercise may be provided, but shall not be required to be provided, in writing.For purposes hereof, “Third Party Administrator” means BNY Mellon Shareowner Services as the Company’s third party stock option administrator, or, as applicable, any successor third party stock option administrator designated by the Committee. 2.1.3Upon exercise in accordance with Section 2.1.1 or 2.1.2, the Optionee shall pay the exercise price to the Company in any manner permitted by Section 2.3. This Option shall not be deemed exercised until the Company receives notice of exercise pursuant to this Section 2.1 and the exercise price and any other applicable terms and conditions of this Agreement are satisfied.This Option may not be exercised for a fraction of a Share. 2.2Restrictions on Exercise.No Shares will be issued pursuant to the exercise of this Option unless and until there shall have been full compliance with all applicable requirements of the Securities Act of 1933, as amended (whether by registration or satisfaction of exemption conditions), all Applicable Laws, and all applicable listing requirements of any national securities exchange or other market system on which the Common Stock is then listed.As a condition to the exercise of this Option, the Company may require Optionee to make any representation and warranty to the Company as may be necessary or appropriate, in the judgment of the Committee, to comply with any Applicable Law. 2.3Method of Payment.Payment of the exercise price shall be made in full at the time of exercise (a)in cash or by certified check or bank check or wire transfer of immediately available funds, (b)by delivery of a properly executed exercise notice together with any other documentation as the Committee and the Optionee’s broker, if applicable, require to effect an exercise of the Option and delivery to the Company of the sale or other proceeds (as permitted by Applicable Law) required to pay the exercise price or (c) with the consent of the Committee in its discretion, by tendering previously acquired Shares (either actually or by attestation, valued at their then Fair Market Value) that have been owned for a period of at least six months (or such other period to avoid accounting charges against the Company’s earnings).In addition, the Committee may impose such other conditions in connection with the delivery of shares of Common Stock in satisfaction of the exercise price as it deems appropriate in its sole discretion. 2.4Tax Withholding Obligations.In addition to the foregoing requirements, any exercise of this Option shall be conditioned upon the Optionee satisfying any applicable tax withholding obligations imposed on the Company in connection with the exercise of this Option. 3.Non-Transferability of Option.This Option may not be transferred in any manner otherwise than by will or by the laws of descent or distribution or to a beneficiary designated pursuant to the Plan, and may be exercised during the lifetime of Optionee only by Optionee.Subject to all of the other terms and conditions of this Agreement, following the death of Optionee, this Option may, to the extent it is vested and exercisable by Optionee in accordance with its terms on the date of death, be exercised by Optionee’s beneficiary or other person entitled to exercise this Option in the event of Optionee’s death under the Plan.This Option may be assigned, in connection with the Optionee’s estate plan, in whole or in part, during the Optionee’s lifetime to one or more Family Members of the Optionee.Rights under the assigned portion may be exercised by the person or persons who acquire a proprietary interest in such Option pursuant to the assignment.The terms applicable to the assigned portion shall be the same as those in effect for the Option immediately before such assignment and shall be set forth in such documents issued to the assignee as the Committee deems appropriate. 4.Restrictions; Restrictive Legends.Ownership and transfer of Shares issued pursuant to the exercise of this Option will be subject to the provisions of, including ownership and transfer restrictions (including, without limitation, restrictions imposed by Applicable Laws and restrictions set forth or referenced in legends imprinted on certificates representing such Shares). 5.General. 5.1Governing Law.This Agreement shall be governed by and construed under the laws of the state of Delaware applicable to agreements made and to be performed entirely in Delaware, without regard to the conflicts of law provisions of Delaware or any other jurisdiction. 5.2Notices.Any notice required or permitted under this Agreement shall be given in writing by overnight courier or by postage prepaid, United States registered or certified mail, return receipt requested, to the address set forth below or to such other address for a party as that party may designate by 10 days advance written notice to the other parties.Notice shall be effective upon the earlier of receipt or 3 days after the date on which such notice is deposited in the mails or with the overnight courier. If to the Company: CPI International, Inc. 811 Hansen Way Palo Alto, California 94303-1110 Attention: Chief Financial Officer If to Optionee, at the address set forth on Exhibit A. 5.3Community Property.
